 


113 HR 5343 IH: All Students Count Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5343 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Honda (for himself, Mr. Hinojosa, Mr. Grijalva, Mr. Sablan, Ms. Meng, Ms. Clarke of New York, Mr. Meeks, Mr. Lowenthal, Ms. Lee of California, Ms. Bordallo, Ms. Chu, Ms. Matsui, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 to require that annual State report cards reflect the same race groups as the decennial census of population. 
 

1.Short titleThis Act may be cited as the All Students Count Act of 2014. 
2.Disaggregation of information on student achievement in annual State report cardsSection 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)) is amended to read as follows: 
 
(i)information, in the aggregate and disaggregated by the same major race groups as the decennial census of the population, ethnicity, gender, disability status, migrant status, English proficiency, and status as economically disadvantaged, and cross-tabulated across all of such subgroups by gender and by disability, on student achievement at each proficiency level on the State academic assessments described in subsection (b)(3), except that such disaggregation and cross-tabulation shall not be required in a case in which the number of students in a subgroup is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student;.  
 
